Citation Nr: 1146112	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's daughter



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in missing status or as a Philippine recognized guerrilla from November 1943 to May 1945 and in the Regular Philippine Army from May 1945 to June 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2010, the Board denied service connection for the cause of the Veteran's death and basic eligibility for a survivor's pension.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In July 2011, the Court dismissed the appeal for a survivor's pension and vacated and remanded that portion of the Board decision that denied service connection for the cause of death for action consistent with the terms of a Joint Motion for Partial Remand.   

The appeal is REMANDED to the RO.  




REMAND

The Veteran died in January 1999.  The immediate cause of death listed on the death certification was acute respiratory failure.  The attending physician also noted an antecedent cause of sepsis, and underlying cause of community acquired aspiration pneumonia, and a significant contributing cause of a cerebrovascular accident.  The Veteran had no service-connected disabilities at the time of his death.  

The appellant seeks benefits as the Veteran's surviving spouse having married the Veteran in January 1947.   The appellant contends that the Veteran experienced a chronic respiratory disorder as a result of his guerrilla and army service which included living in an outdoor environment with limited shelter, food, and sanitary conditions.  Payment of Dependency and Indemnity Compensation based upon service as a recognized guerilla is available.  38 U.S.C.A. § 107(a) (West 2002).  

To establish service connection for the cause of a veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service and service incurrence will be presumed for tuberculosis if manifest to a degree of 10 percent or more within three years after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The claims file contains the following service and post-service medical treatment and examination.   

In a June 1947 statement, Dr. J.A. D-C noted that he treated the Veteran for symptoms of high fever, dizziness, coughing, and chest pain when the Veteran was 27 years of age.  As the Veteran was born in 1913, the treatment would have been provided in 1940, prior to military service.  The physician did not provide a diagnosis, course of treatment, or outcome. 

In May 1945, the Veteran was examined at the end of his guerrilla service and at the time of his enlistment in the Philippine Army.  A military physician noted a normal status of the lungs which included the results of an X-ray "if made."  No other abnormalities were noted.  The Veteran's pre-service occupation was noted as teacher and his military duty was clerk typist.  In affidavits executed by the Veteran in May 1945 and January 1946, the Veteran certified that he incurred no injuries or illnesses from December 1941 until return to military control.  

On a July 1966 insurance claim form, Dr. E.R.T., a junior resident physician, noted that the Veteran was hospitalized at his provincial hospital for five days in June 1966.  The physician diagnosed chronic bronchitis with pneumonitis on the right apex (confirmed by X-ray) and gastroenteritis.  
In an August 2009 certificate, Dr. G.C.S. noted that he was a provincial health officer in the Veteran's province from 1961 to 1969 and the he consulted with patients from all walks of life at any time of the day.  The physician was identified with veteran's and social security identity cards which did not show his status as a physician.  Without citing any reference to records, the health officer noted that he examined and treated the Veteran at an unspecified time during this period.  The health officer noted that his medical findings through consultation and medical examination were that the Veteran had a lingering illness contracted during his guerrilla days.  He further noted that the illness was pulmonary tuberculosis which had developed into aspiration pneumonia.  

The appellant submitted several statements regarding the Veteran's medical history.  In a January 2009 notice of disagreement, the appellant noted that the Veteran sought treatment for a cough at a provincial hospital in June 1947 (the date of Dr. J.A. D-C's statement).  The appellant noted that he was examined by Dr. A.C. at a clinic associated with St. Paul's hospital in Iloilo City in December 1949 and was diagnosed with tuberculosis.  In December 2009, the appellant noted that she had an X-ray which showed the Veteran's lingering illness but that the record was lost in a storm in August 2008.  In April 2010, the appellant noted that the Veteran had a lingering illness confirmed by Dr. J.A. D-C in the year "1999" at the provincial hospital.  In consideration of Dr. J.A. D-C's previous statement dated in 1947, the Board acknowledges that the appellant may have intended to write 1949 or another year earlier than 1999.  Further, the only record of treatment at a provincial hospital was in 1966.  

During an April 2010 Board hearing, the appellant stated that the diagnosis of pulmonary tuberculosis was made by a Dr. A.C. at St. Paul's hospital in Iliolo City.  The appellant noted that Dr. A.C. was now deceased.  The appellant described the circumstances of the Veteran's guerrilla service in the field with little food or sanitation and indicated that the Veteran had a lingering illness including pulmonary tuberculosis, arthritis, and rheumatism since that service.  The appellant and her daughter stated that they had consulted with Dr. G.C.S. when he was the provincial health officer and that they learned he was still living at age 90 through his son when he visited her town.  The appellant obtained the certificate from Dr. G.C.S. through her current family physician.  

In September 2010, the Board denied service connection for the cause of death because none of the primary or contributing causes of death were chronic disorders that first manifested in service or within the presumptive period after service.  The Board concluded that the opinion of Dr. G.C.S. was not credible because the physician did not treat the Veteran until 1961 and because the opinion was not consistent with treatment records showing no disorders prior to hospitalization in 1966.  

In July 2011, the Court vacated and remanded that portion of the Board's decision relevant to service connection for the cause of death for compliance with the instructions in a Joint Motion for Partial Remand.  The parties concluded that the Board did not fulfill the duty to assist in a claim for Dependency and Indemnity Compensation by obtaining a medical opinion when it is necessary to decide the claim.  Delarosa v. Peak, 515 F.3d 1319 (Fed. Cir. 2008).  The Board is excused from the duty only if there is no reasonable possibility that an additional opinion would assist the appellant in establishing the claim.  Wood v. Peake, 520 F.3d 1345 (Fed.Cir. 2008).  The parties directed the Board to provide adequate reasons and bases why an opinion is not necessary.  The parties noted that the Board also did not address the fact that the Veteran was treated for a lung condition in 1947 within two years of service and did not address the competence and credibility of the appellant's lay evidence that the Veteran experienced symptoms since military service.  

Upon review of the decision in Delarosa, the Board notes that the Federal Circuit held that reasonable efforts to assist a claimant to obtain a medical opinion if necessary to substantiate a claim does not necessarily include a duty to provide an examination or opinion.  In Delarosa, the Board had made a factual finding that a medical opinion was not necessary because there was no evidence of the incurrence of the claimed illness during service.   

In the case here on appeal in September 2010, the Board made a similar finding that there was no incurrence of disease in service or for many years after service.   The parties cited evidence of treatment for a "lung condition" in 1947 offered as lay evidence by the appellant but not shown in the record.  The June 1947 physician's statement refers to treatment in 1940 prior to service.   Therefore, the element of service connection requiring an illness, injury, or event in service has not been met.  The assertion that a soldier's duty in the field with little shelter, food, or sanitation, is alone and necessarily an event, with no immediate symptoms, that later leads to lifelong chronic respiratory illness, stretches the limits of "reasonable possibility" that a credible medical opinion based on this theory will substantiate the claim.  

Nevertheless, the Board will remand this matter for compliance with the Court's order granting the parties' Joint Motion for Partial Remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Board concludes that there may be additional medical information that, if available, may provide a better basis for a credible medical opinion.  Records of end-of-life care by attending physician Dr. J.M. at Angel Salazar Memorial General Hospital in San Jose Buenavista, and from other private care physicians and inpatient hospital records from January 1996 to January 1999 are necessary as they may provide greater clarity regarding the Veteran's illnesses leading to his death.  

The diagnosis of pulmonary tuberculosis was reportedly made in December 1949.  Hospital records supporting that diagnosis may have been retained even though the appellant lost her copies in a storm.  

Finally, in order to fully evaluate the competency and credibility of the appellant's lay observations of the Veteran's symptoms, a medical opinion is necessary to determine whether any of the primary or contributing causes of death listed on the death certificate are progressions of a long-standing pulmonary disorder (including residuals of tuberculosis) and whether such disorder could arise from field duties as described by the appellant without immediate symptoms, medical diagnosis, or care until many years after service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request from the appellant authorization to recover records of the Veteran's diagnosis and treatment for pulmonary tuberculosis in December 1949 at St. Paul's Hospital in Iliolo City.  If authorized, request all relevant records of diagnosis and treatment for pulmonary tuberculosis or any other chronic respiratory disease from 1946 to 1950.  Associate any records received with the claims file. 

2.  Request from the appellant the identity of the physicians and facilities that provided medical care for the Veteran from January 1996 to his death in January 1999.  Request authorization to obtain all relevant clinical records including those from Dr. J.M, and records of inpatient care at the Angel Salazar Memorial General Hospital in San Jose Buenavista from January 12, 1999 to January 19, 1999.  Associate any records received with the claims file.  

3.  Then, provide the claims file to a VA physician.  Request that the physician review the claims file including but not limited to the history summarized in this remand and note the review in a report.  Request that the physician provide an opinion as follows: 

a.  Were any of the primary or contributing causes of the Veteran's death related to a chronic lung disorder including chronic bronchitis with pneumonitis diagnosed in 1966 or pulmonary tuberculosis diagnosed at some time after service.   For a disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection;   

b.  Is it medically possible that the aspirational pneumonia noted as a an underlying cause of death was a natural progression of pulmonary tuberculosis or its residuals; and 

c.  Is it at least as likely as not (50 percent possibility or greater) that the chronic respiratory disorder that was a primary or contributing cause of death was related to arduous wartime duties in the field in guerrilla or army service or other aspects of service.  The physician must provide reasons for the conclusion and comment on the timing of the onset of the chronic disease that was a primary or contributing cause of death and comment specifically on the opinion provided by Dr. G.C.S in August 2009.   

4.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


